DETAILED ACTION
This action is responsive to the communication filed 12/28/20.
Claims 1-9 and 11 are allowed.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 and 11 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record neither singly nor in combination teach all the recited limitations of independent claim 1.
The closest available prior art are Trutwig et al.  (DE 102013000440, “Trutwig”) and Wagy et al. (US 20110087141, “Wagy”). Note that Trutwig is also published as US 20150357163, which is cited below.
Regarding claim 1, Trutwig et al. teaches a device for treating a surface with a dielectric barrier plasma (Abstract, ‘A plasma treatment device for treating a surface with a dielectrically impeded plasma field which is generated between an electrode (16), to which a high voltage is supplied, and the surface’), wherein the surface functions as a counter electrode (Par. 3, ‘It is therefore known to embed a high-voltage electrode in the dielectric in order to reliably prevent current arcing and to produce the plasma field with a counter electrode, in which case the surface to be treated may be used as the counter 
Trutwig fails to teach a contact arrangement connecting the housing head to the housing body for maintaining an electric connection during rotation formed by an electrically conducting sleeve and an electrically conducting pin, said electrically conducing pin being rotatably inserted into said electrically conducing sleeve for conducting the high voltage to the electrode.
As stated in the Remarks filed 12/28/20,
Wagy discloses a massage device having a housing body and a massage head rotatably disposed thereon, on which massage rollers rotatably driven by a motor are disposed. The motor 86 for rotatably driving the massage rollers is located inside the massage head, and the motor is connected to a corresponding electronic system by means of wire 113 (see, for example, paragraph [0045]). Thus, the head cannot be rotated arbitrarily or infinite. Since the power supply wire must not be twisted, the rotational movement of the massage head relative to the handle section is limited (cf. [0072] and [0075] by Wagy).



Therefore the contact arrangement of Wagy which allows the housing head to rotate relative to the handle housing is different than that claimed. For instance, Wagy uses wires to power a motor located in the head of the device as opposed to a pin which is rotatable in a conductive sleeve as shown in fig. 1 of the application drawings (Fig. 1, pin 21 and sleeve 11). According to applicant’s Remarks, this configuration allows the head of the device to be arbitrarily rotated relative to the handle while still retaining an electrical connection with electrode 18. Therefore a combination of Trutwig in view of Wagy would not arrive at the claimed invention. Further, the examiner could find neither teaching nor motivation within the prior art of record that would have led one of ordinary skill in the art to arrive at the claimed configuration. Therefore claim 1 and its dependents are allowable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM JOSEPH AVIGAN whose telephone number is (571)270-3953.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


ADAM JOSEPH. AVIGAN
Examiner
Art Unit 3739


/ADAM J AVIGAN/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794